 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTOINE L. ARDDS,                                   No. 2:20-cv-0133 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    KENNETH MARTIN, et al.,
15                        Defendants.
16

17   I. Introduction

18          Plaintiff is a state prisoner, proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

19   § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This

20   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

21          Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

22   Accordingly, the request to proceed in forma pauperis is granted.

23          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

24   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

25   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

26   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

27   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly

28   payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.
 1   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 2   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 3   § 1915(b)(2).

 4           As discussed below, plaintiff’s complaint is dismissed with leave to amend.

 5   II. Screening Standards

 6           The court is required to screen complaints brought by prisoners seeking relief against a

 7   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 8   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 9   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

10   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

11           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

12   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

13   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

14   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

15   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

16   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

17   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

18   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

19   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

20   1227.
21           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

22   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

23   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

24   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

25   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

26   formulaic recitation of the elements of a cause of action;” it must contain factual allegations
27   sufficient “to raise a right to relief above the speculative level.” Bell Atlantic, 550 U.S. at 555.

28   However, “[s]pecific facts are not necessary; the statement [of facts] need only ‘give the
                                                         2
 1   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Erickson v.

 2   Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal

 3   quotations marks omitted). In reviewing a complaint under this standard, the court must accept as

 4   true the allegations of the complaint in question, Erickson, 551 U.S. at 93, and construe the

 5   pleading in the light most favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236

 6   (1974), overruled on other grounds, Davis v. Scherer, 468 U.S. 183 (1984).

 7   III. The Civil Rights Act

 8          The Civil Rights Act under which this action was filed provides as follows:

 9                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
10                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
11                  or other proper proceeding for redress.
12   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

13   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

14   Monell v. Department of Social Servs., 436 U.S. 658 (1978) (“Congress did not intend § 1983

15   liability to attach where . . . causation [is] absent.”); Rizzo v. Goode, 423 U.S. 362 (1976) (no

16   affirmative link between the incidents of police misconduct and the adoption of any plan or policy

17   demonstrating their authorization or approval of such misconduct). “A person ‘subjects’ another

18   to the deprivation of a constitutional right, within the meaning of § 1983, if he does an

19   affirmative act, participates in another’s affirmative acts or omits to perform an act which he is

20   legally required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy,
21   588 F.2d 740, 743 (9th Cir. 1978).

22          Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

23   their employees under a theory of respondeat superior and, therefore, when a named defendant

24   holds a supervisorial position, the causal link between him and the claimed constitutional

25   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979)

26   (no liability where there is no allegation of personal participation); Mosher v. Saalfeld, 589 F.2d
27   438, 441 (9th Cir. 1978) (no liability where there is no evidence of personal participation), cert.

28   denied, 442 U.S. 941 (1979). Vague and conclusory allegations concerning the involvement of
                                                          3
 1   official personnel in civil rights violations are not sufficient. See Ivey v. Board of Regents, 673

 2   F.2d 266, 268 (9th Cir. 1982) (complaint devoid of specific factual allegations of personal

 3   participation is insufficient).

 4   IV. Plaintiff’s Allegations

 5           Generally, plaintiff challenges the mental health care he received while housed in the

 6   California Health Care Facility-PIP (“CHCF-PIP”) unit. Plaintiff names at least thirteen

 7   defendants, ranging from the Executive Officer, Program Directors and administrator; staffing,

 8   appeals and nursing coordinators; a psychologist, recreational therapist, social worker and a

 9   correctional sergeant. Plaintiff complains that various prison staff impeded his ability to file

10   inmate appeals. In addition, plaintiff alleges that the CHCF-PIP unit is seriously understaffed,

11   claiming that the special master in Coleman v. Brown, 2:90-cv-0520 KJM DB, declared the

12   mental health care in the CHCF-PIP to be “a disaster.” (ECF No. 1 at 20, 29.) Specifically,

13   plaintiff alleges that on September 6, 2019, defendant Lewis revealed privileged information

14   about plaintiff in front of another inmate in retaliation for plaintiff filing a lawsuit against Lewis.

15   (ECF No. 1 at 15.) Plaintiff claims defendant Lewis intended to incite violence between the other

16   inmate and plaintiff. (Id. at 16.) Plaintiff also alleges that on October 10, 2019, defendant

17   Lungren denied plaintiff “participation” in retaliation for plaintiff’s administrative grievances.

18   V. Discussion

19           Initially, the court notes that plaintiff generally claims that CHCF-PIP failed to provide

20   adequate staffing for plaintiff and other inmates in need of mental health care. Plaintiff also
21   claims that there was a conspiracy to keep plaintiff and other inmates from pursuing

22   administrative remedies. However, this is not a class action.1 Plaintiff may only raise his own

23   claims, not generalized claims as to other inmates.

24   ////

25   1
       It is well established that a layperson cannot ordinarily represent the interests of a class. See
26   McShane v. United States, 366 F.2d 286 (9th Cir. 1966). This rule becomes almost absolute
     when, as here, the putative class representative is incarcerated and proceeding pro se. Oxendine
27   v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975). In direct terms, plaintiff cannot “fairly and
     adequately protect the interests of the class,” as required by Rule 23(a)(4) of the Federal Rules of
28   Civil Procedure. See Martin v. Middendorf, 420 F. Supp. 779 (D.D.C. 1976).
                                                          4
 1            Second, plaintiff’s claims concerning the ignoring or improper processing of grievances

 2   fail to state a due process claim. The Due Process Clause protects plaintiff against the deprivation

 3   of liberty without the procedural protections to which he is entitled under the law. Wilkinson v.

 4   Austin, 545 U.S. 209, 221 (2005). However, plaintiff has no stand-alone due process rights

 5   related to the administrative grievance process. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.

 6   2003); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (due process not violated because

 7   defendant failed to properly process grievances). “Because there is no right to any particular

 8   grievance process, it is impossible for due process to have been violated by ignoring or failing to

 9   properly process prison grievances.” Daniels v. Aguillera, 2018 WL 1763311 (E.D. Cal. Apr. 12,

10   2018).

11            Third, plaintiff’s claim that defendants conspired to deprive plaintiff of administrative

12   remedies also fails. A conspiracy claim brought under § 1983 requires proof of “‘an agreement or

13   meeting of the minds to violate constitutional rights,’” Franklin v. Fox, 312 F.3d 423, 441 (9th

14   Cir. 2002) (quoting United Steel Workers of Am. v. Phelps Dodge Corp., 865 F.2d 1539, 1540-41

15   (9th Cir. 1989) (citation omitted)), and an actual deprivation of constitutional rights, Hart v.

16   Parks, 450 F.3d 1059, 1071 (9th Cir. 2006) (quoting Woodrum v. Woodward County, Oklahoma,

17   866 F.2d 1121, 1126 (9th Cir. 1989)). “‘To be liable, each participant in the conspiracy need not

18   know the exact details of the plan, but each participant must at least share the common objective

19   of the conspiracy.’” Franklin, 312 F.3d at 441 (quoting United Steel Workers, 865 F.2d at 1541).

20   The federal system is one of notice pleading, and the court may not apply a heightened pleading
21   standard to plaintiff's allegations of conspiracy. Empress LLC v. City and County of San

22   Francisco, 419 F.3d 1052, 1056 (9th Cir. 2005); Galbraith v. County of Santa Clara, 307 F.3d

23   1119, 1126 (9th Cir. 2002). However, although accepted as true, the “[f]actual allegations must

24   be [sufficient] to raise a right to relief above the speculative level. . . .” Twombly, 550 U.S. at

25   555. A plaintiff must set forth “the grounds of his entitlement to relief[,]” which “requires more

26   than labels and conclusions, and a formulaic recitation of the elements of a cause of action. . . .”
27   Id. (internal quotations and citations omitted); see Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009).

28   As such, a bare allegation that defendants conspired to violate plaintiff's constitutional rights will
                                                         5
 1   not suffice to give rise to a conspiracy claim under § 1983. Here, plaintiff does not have a

 2   constitutional right to a grievance process, and he alleges no facts demonstrating an agreement or

 3   meeting of the minds.

 4           Third, plaintiff’s generalized challenge to the staffing level at CHCF-PIP is insufficient to

 5   meet the pleading standards under Iqbal. Plaintiff failed to plead facts demonstrating how any

 6   specific lack of staffing constituted deliberated indifference to plaintiff’s mental health treatment.

 7   Plaintiff’s generalized allegations that CHCF-PIP was inadequately or poorly staffed is

 8   insufficient.2

 9           Finally, the court has reviewed the complaint pursuant to § 1915A and finds it must be

10   dismissed with leave to amend because the claims asserted in the complaint are not properly

11   joined under Federal Rule of Civil Procedure 20(a) concerning joinder of claims and defendants.

12   Rule 20(a) provides that all persons may be joined in one action as defendants if “any right to

13   relief is asserted against them jointly, severally, or in the alternative with respect to or arising out

14   of the same transaction, occurrence, or series of transactions or occurrences” and “any question of

15   law or fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). See also

16   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against unrelated

17   defendants belong in different suits”). If unrelated claims are improperly joined, the court may

18   dismiss them without prejudice. Fed. R. Civ. P. 21; 7 Alan Wright, Arthur Miller & Mary Kay

19   Kane, Richard Marcus, Federal Practice and Procedure § 1684 (3d ed. 2012); Michaels Building

20   Co. v. Ameritrust Co., 848 F.2d 674, 682 (6th Cir. 1988) (affirming dismissing under Rule 21 of
21   certain defendants where claims against those defendants did not arise out of the same transaction

22   or occurrences, as required by Rule 20(a)).

23           Here, for example, plaintiff alleges that defendant Lewis retaliated against plaintiff on

24   September 6, 2019, and defendant Lungren retaliated against plaintiff on October 10, 2019, based

25   on two separate and unrelated incidents. Even though plaintiff raises retaliation claims against

26
     2
       Moreover, staffing in connection with mental health care at CHCF is at issue in the Coleman
27   class action, and generalized challenges to policies governing such staffing, including whether
     staffing meets the current requirements under Coleman, are more appropriately raised with the
28   class counsel for plaintiffs in Coleman or the special master. Id., 2:90-cv-0520 KJM DB P.
                                                        6
 1   both defendants, such claims are not legally related under Rule 20 because they involve different

 2   defendants, different incidents, and therefore will not involve facts common to both defendants.

 3   Fed. R. Civ. P. 20(a)(2).

 4          Where parties have been misjoined, the court may drop a party or sever the claims against

 5   that party. Fed. R. Civ. P. 21. “[D]istrict courts who dismiss rather than sever must conduct a

 6   prejudice analysis, including ‘loss of otherwise timely claims if new suits are blocked by statutes

 7   of limitations.’” Rush v. Sport Chalet, Inc., 779 F.3d 973, 975 (9th Cir. 2015) (quoting DirecTV,

 8   Inc. v. Leto, 467 F.3d 842, 846-47 (3d Cir. 2006)). Here, because such unrelated claims are based

 9   on relatively recent incidents, July to October of 2019, plaintiff will not be prejudiced by their

10   dismissal, without prejudice, from this action. Plaintiff may pursue such claims in separate,

11   timely actions. See also George, 507 F.3d at 607 (“Unrelated claims against unrelated defendants

12   belong in different suits”).

13          For all of the above reasons, plaintiff’s complaint is dismissed, and plaintiff is granted

14   leave to file an amended complaint.

15   VI. Standards Governing Potential Claims

16          In his pleading, plaintiff raises Eighth Amendment and First Amendment retaliation

17   claims. To assist plaintiff in preparing his amended complaint, plaintiff is advised of the

18   standards governing such claims.

19          Legal Standard for Eighth Amendment Claim

20          The Eighth Amendment is violated only when a prison official acts with deliberate
21   indifference to an inmate’s serious medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th

22   Cir. 2012), overruled in part on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th

23   Cir. 2014); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006). To state a claim a plaintiff “must

24   show (1) a serious medical need by demonstrating that failure to treat [his] condition could result

25   in further significant injury or the unnecessary and wanton infliction of pain,” and (2) that “the

26   defendant’s response to the need was deliberately indifferent.” Wilhelm v. Rotman, 680 F.3d
27   1113, 1122 (9th Cir. 2012) (citing Jett, 439 F.3d at 1096). “Deliberate indifference is a high legal

28   standard,” Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004), and is shown by “(a) a
                                                        7
 1   purposeful act or failure to respond to a prisoner’s pain or possible medical need, and (b) harm

 2   caused by the indifference.” Wilhelm, 680 F.3d at 1122 (citing Jett, 439 F.3d at 1096). The

 3   requisite state of mind is one of subjective recklessness, which entails more than ordinary lack of

 4   due care. Snow, 681 F.3d at 985 (citation and quotation marks omitted).

 5          Mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this cause of

 6   action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle v.

 7   Gamble, 429 U.S. 97, 105-06 (1976)).

 8          Further, “[a] difference of opinion between a physician and the prisoner -- or between

 9   medical professionals -- concerning what medical care is appropriate does not amount to

10   deliberate indifference.” Snow, 681 F.3d at 987 (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th

11   Cir. 1989)). Rather, a plaintiff is required to show that the course of treatment selected was

12   “medically unacceptable under the circumstances” and that the defendant “chose this course in

13   conscious disregard of an excessive risk to plaintiff’s health.” Snow, 681 F.3d at 988 (quoting

14   Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)).

15          Legal Standards for First Amendment Retaliation Claims

16          “Prisoners have a First Amendment right to file grievances against prison officials and to

17   be free from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012)

18   (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). A viable retaliation claim in the

19   prison context has five elements: “(1) An assertion that a state actor took some adverse action

20   against an inmate (2) because of (3) that prisoner’s protected conduct, and that such action
21   (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action did not

22   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68

23   (9th Cir. 2005). If plaintiff intends to assert a retaliation claim, he must specifically identify the

24   protected conduct at issue, name the defendant who took adverse action against him, and plead

25   that the allegedly adverse action3 was taken “because of” plaintiff’s protected conduct.

26   3
      For purposes of evaluating a retaliation claim, an adverse action is action that “could chill a
27   person of ordinary firmness from continuing to engage in the protected activity[ ].” Pinard v.
     Clatskanie School Dist., 467 F.3d 755, 770 (9th Cir. 2006). See also White v. Lee, 227 F.3d
28   1214, 1228 (9th Cir. 2000).
                                                       8
 1          The Ninth Circuit has found that preserving institutional order, discipline and security are

 2   legitimate penological goals which, if they provide the motivation for an official act taken, will

 3   defeat a claim of retaliation. Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994); Rizzo v.

 4   Dawson, 778 F.2d 527, 532 (9th Cir.1985) (“Challenges to restrictions of first amendment rights

 5   must be analyzed in terms of the legitimate policies and goals of the correctional institution in the

 6   preservation of internal order and discipline, maintenance of institutional security, and

 7   rehabilitation of prisoners.”). The burden is thus on plaintiff to allege and demonstrate that

 8   legitimate correctional purposes did not motivate the actions by prison officials about which he

 9   complains. See Pratt v. Rowland, 65 F.3d 802, 808 (9th Cir. 1995) (“[Plaintiff] must show that

10   there were no legitimate correctional purposes motivating the actions he complains of.”).

11   VII. Leave to Amend

12          The court finds the allegations in plaintiff’s complaint so vague and conclusory that it is

13   unable to determine whether the current action is frivolous or fails to state a claim for relief. The

14   court has determined that the complaint does not contain a short and plain statement as required

15   by Federal Rule of Civil Procedure 8(a)(2). Although the Federal Rules adopt a flexible pleading

16   policy, a complaint must give fair notice and state the elements of the claim plainly and

17   succinctly. Jones v. Cmty. Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must

18   allege with at least some degree of particularity overt acts which defendants engaged in that

19   support plaintiff's claim. Id. Because plaintiff has failed to comply with the requirements of Fed.

20   R. Civ. P. 8(a)(2), the complaint must be dismissed. The court, however, grants leave to file an
21   amended complaint.

22          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

23   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. See, e.g.,

24   West v. Atkins, 487 U.S. 42, 48 (1988). Also, the complaint must allege in specific terms how

25   each named defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371 (1976). There can be no

26   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a
27   defendant’s actions and the claimed deprivation. Rizzo, 423 U.S. at 371; May v. Enomoto, 633

28   F.2d 164, 167 (9th Cir. 1980). Further, vague and conclusory allegations of official participation
                                                        9
 1   in § 1983 violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

 2          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

 3   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

 4   complaint be complete in itself without reference to any prior pleading. This requirement exists

 5   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

 6   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

 7   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation

 8   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

 9   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

10   and the involvement of each defendant must be sufficiently alleged.

11          In accordance with the above, IT IS HEREBY ORDERED that:

12          1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

13          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

14   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

15   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

16   Director of the California Department of Corrections and Rehabilitation filed concurrently

17   herewith.

18          3. Plaintiff’s complaint is dismissed.

19          4. Within thirty days from the date of this order, plaintiff shall complete the attached

20   Notice of Amendment and submit the following documents to the court:
21                  a. The completed Notice of Amendment; and

22                  b. An original and one copy of the Amended Complaint.

23   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

24   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must

25   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

26   ////
27   ////

28   ////
                                                        10
 1             Failure to file an amended complaint in accordance with this order may result in the

 2   dismissal of this action.

 3   Dated: March 4, 2020

 4

 5
     /ardd0133.14n
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        11
 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     ANTOINE L. ARDDS,                              No. 2:20-cv-0133 KJN P
11
                       Plaintiff,
12
            v.                                      NOTICE OF AMENDMENT
13
     KENNETH MARTIN, et al.,
14
                       Defendants.
15
           Plaintiff hereby submits the following document in compliance with the court's order
16
     filed______________.
17
                  _____________                 Amended Complaint
18
     DATED:
19

20                                              ________________________________
                                                Plaintiff
21

22

23

24

25

26
27

28
                                                   12
